UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2013 Victory Energy Corporation (Exact name of registrant as specified in its charter) Nevada 2-76219-NY 87-0564462 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3355 Bee Caves Road, Suite 608 Austin, Texas (Address of principal executive offices) (Zip Code) (512) 347-7300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 28, 2012, Victory Energy Corporation. (the "Company") filed a Form 12b-25 with the Securities and Exchange Commission (the "SEC") disclosing that it was unable to timely file with the SEC its annual report on Form 10-K for the year ended December 31, 2012 (the "Form 10-K"), and that it anticipated it would be able to file its Form 10-K within the prescribed fifteen-day period under Rule 12b-25. The Company has been working with great diligence to complete the filing but will require additional time due to the requirements to restate financial statements associated with the proper presentation of the noncontrolling interest (“NCI”) in Aurora Energy Partners, which are discussed in further detail in the Form 12b-25. The Company is working diligently on this matter and intends to file its Form 10-K as soon as practicable. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Victory Energy Corporation Dated: April 12, 2013 By: /s/ Kenneth Hill Kenneth Hill Chief Executive Officer 3
